Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 7, 2022

                                          No. 04-22-00791-CR

                                  IN RE John Patrick RODRIGUEZ

                                          Original Proceeding 1

                                                ORDER

       On November 21, 2022, relator John Patrick Rodriguez filed a petition for writ of
mandamus. After considering the petition, this court concludes relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on December 7, 2022.



                                                                  _____________________________
                                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.

                                                                  _____________________________
                                                                  Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR8896W, styled The State of Texas v. John Patrick Rodriguez,
pending in the 175th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.